NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

STATE BANK OF TEXAS, a Texas state-             No. 21-55955
chartered bank, as successor-in-interest to the
original lender,                                D.C. No.
                                                3:14-cv-03031-L-DHB
                 Plaintiff-Appellee,

 v.                                             MEMORANDUM*


STEPHEN FRANCIS LOPEZ, Counsel for
Defendants Perin Parabia and Sam Parabia,

                Appellant,

 v.

SAM PARABIA, an individual; PERIN
PARABIA, an individual; FARZIN
MORENA, an individual; CITIZENS
BUSINESS BANK, a California corporation;
AYER CAPITAL ADVISORS, INC., a New
York corporation; DOES, 1 through 10
inclusive,

                Defendants.

                   Appeal from the United States District Court
                     for the Southern District of California
                   M. James Lorenz, District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                       Argued and Submitted May 10, 2022
                              Pasadena, California

Before: McKEOWN and OWENS, Circuit Judges, and HELLERSTEIN,** District
Judge.

      Attorney Stephen Lopez appeals the district court’s order that Lopez pay the

State Bank of Texas $19,575 as sanctions pursuant to 28 U.S.C. § 1927. The parties

are familiar with the facts, so we do not recount them here.

      Section 1927 authorizes monetary sanctions against an attorney who

“multiplies the proceedings in any case unreasonably and vexatiously.” 28 U.S.C.

§ 1927. We agree that Lopez was slow to respond to the district court’s order to

produce the Parabias’ insurance policy, and that some of his objections and motions

failed to recognize prior rulings, causing delays. However, the delays attributable

to Lopez were not so extensive as to amount to an “unreasonabl[e] and vexatious[]”

multiplication of proceedings. Section 1927 should not be interpreted to deter

zealous advocacy. See In re Yagman, 796 F.2d 1165, 1182, amended by, 803 F.2d

1085 (9th Cir. 1986). Lopez’s filings were supported by citations to pertinent legal

authority and had colorable legal merit. See Townsend v. Holman Consulting Corp.,

929 F.2d 1358, 1362 (9th Cir. 1990) (en banc) (defining a frivolous finding as one

“that is both baseless and made without a reasonable and competent inquiry”). In



      **
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.

                                         2
reversing the sanctions, we do not countenance Lopez’s approach and tactics.

REVERSED.




                                        3